Case: 21-60174     Document: 00516380027         Page: 1     Date Filed: 07/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-60174                         July 1, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Segundo Emiliano Bermeo-Herrera,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A205 294 319


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Segundo Emiliano Bermeo-Herrera, a native and citizen of Ecuador,
   petitions for review of the Board of Immigration Appeals’s (BIA) decision
   dismissing his appeal from the order of the Immigration Judge (IJ) denying
   his motion to reopen sua sponte. He argues that the BIA and IJ failed to give


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60174      Document: 00516380027          Page: 2   Date Filed: 07/01/2022




                                    No. 21-60174


   proper consideration to his status as a special immigrant juvenile and that
   they thereby violated his due process rights.
          We lack jurisdiction to review the denial of a motion to reopen sua
   sponte. Gonzales-Cantu v. Sessions, 866 F.3d 302, 306 & n.6 (5th Cir. 2017).
   Although we have jurisdiction to consider the due process argument, “no
   liberty interest exists in a motion to reopen,” and the argument is, therefore,
   not cognizable. Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir. 2019).
   Accordingly, the petition is DENIED IN PART AND DISMISSED IN
   PART.




                                         2